Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-12, 15, 21-22 are allowable.
As per claim 1, Applicant's claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “one or more control circuits connected to the M+N sets of data latches and the serializer/deserializer circuit, the one or more control circuits configured to transfer data between the input/output circuit and the sets of data latches by converting a first M sets of data between a serial format and a parallel format by accessing a first selected M sets of the M+WN sets of data latches concurrently by the serializer/deserializer circuit and to select which of the first M sets of data is transferred first when the first M sets of data are in a serial format at the input/output circuit” in combination with other limitations as recited in independent claims and further in view of the specification and Applicant’s arguments.  As Komai ‘s reference (Pub. No. US2019/0057746) only teach a plurality of latch circuits connected to the common bus, the data is transmitted to the plurality of latch circuit in serial whereas Leung’s reference (US Patent No. US6,732,229) discloses only the number of sets of latches that are transferred in/out of the memory array and the various multiplexing all occurs between the memory array and these latches but do not teach as Applicant’s recites claims. Thus, the prior arts do not teach the invention as claimed.
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184